Citation Nr: 1644602	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a recurrent sinus disorder to include sinusitis and mucus retention cysts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1979 to September 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for allergic rhinitis claimed as sinusitis with infections.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In October 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) in which he sought both an increased disability evaluation and a temporary total rating under the provisions of 38 C.F.R. § 4.30 for his thoracolumbar spine degenerative changes.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDING OF FACT

Recurrent sinusitis and multiple mucus retention cysts were initially manifested during active service.  

CONCLUSION OF LAW

The criteria for service connection for recurrent sinusitis and multiple mucus retention cysts have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Service Connection

The Veteran asserts that service connection for a recurrent sinus disorder is warranted as he initially manifested recurrent sinusitis during active service and it has continued to the present day.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran's service treatment records reflect that he was repeatedly treated for recurrent sinus symptoms including sinusitis and mucus retention cysts.  A January 1987 physical evaluation states that the Veteran was diagnosed with "sinusitis-seasonal."  A June 1987 sinus X-ray study indicated that the Veteran complained of tenderness over the maxillary sinuses.  He was diagnosed with left maxillary and bilateral frontal sinusitis.  A September 1998 sinus X-ray study states that the Veteran was diagnosed with a "mucus retention cyst within the left maxillary sinus."  

A December 2004 retired military treatment record states that the Veteran was diagnosed with left maxillary sinusitis.  A December 2006 retired military computerized tomography (CT) study notes that the Veteran was seen for recurrent sinusitis.  The study revealed bilateral maxillary sinus disease with multiple mucus retention cysts.  

A January 2005 written statement from K. Bellian, M.D., states that the Veteran "has continued to have some problems with recurrent sinusitis."  

A March 2013 retired military treatment record conveys that the Veteran was diagnosed with chronic maxillary sinusitis.  A July 2013 retired military treatment record states that the Veteran was diagnosed "acute recurrent sinusitis."  

The Veteran was diagnosed with recurrent sinusitis and sinus mucus retention cysts on multiple in-service and post-service physical examinations and CT and X-ray studies.  Given the clear continuity of the disability, upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent sinusitis and multiple mucus retention cysts is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent sinusitis and multiple mucus retention cysts is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


